Citation Nr: 1502223	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-03 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS), prior to November 7, 2008.

5.  Entitlement to a rating in excess of 30 percent for IBS, since November 7, 2008.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2007 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

Subsequently, in an October 2009 rating decision, the RO increased the rating for the Veteran's service-connected IBS to 30 percent, effective November 7, 2008. 

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in April 2010.  The VLJ is now retired from the Board.  In October 2014, the Board sent the Veteran a letter asking him if he wished to testify at another hearing before a different VLJ as the VLJ who holds a hearing shall participate in the final determination of the case.  See 38 C.F.R. § 20.707 (2014).  The Veteran did not respond to the letter; therefore, the Board will assume that he does not want another hearing.

In February 2011, the Board remanded the case for further development.  Also at that time, the Board remanded the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a left knee disorder for the RO to issue the Veteran a statement of the case (SOC).  In November 2011, the Veteran was issued a SOC; however, the Veteran did not submit a substantive appeal for that issue.  As such, the issue is not before the Board.

The issues of entitlement to service connection for sleep apnea and seizure disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran does not have a current right knee disability associated with an injury or incident during active duty service.

2.  During the entire rating period on appeal, the Veteran's IBS disability most nearly approximated severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Prior to November 7, 2008, the criteria for a rating of 30 percent for IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2014).
 
2.  The criteria for a rating in excess of 30 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319. (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard August 2006 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  More recent records were obtained pursuant to the Board's February 2011 remand.

The Veteran was provided a VA medical examination for his service-connected IBS disability in October 2006, November 2008, September 2009 and October 2012.  The most recent examination was conducted pursuant to the Board's February 2011 remand.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

Although a VA medical examination or opinion was not provided in connection with the claim of service connection for a right knee disability, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the record does not contain competent lay or medical evidence of a current diagnosed disability or recurrent symptoms of disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA's duty to assist has been met.

II. Analysis

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Veteran filed a claim of service connection for a right knee disability.  The Veteran has not provided any evidence that he currently has a disability of the right knee.  The Veteran's service treatment records do not reference a right knee injury.

At the Veteran's April 2010 Travel Board hearing, he indicated that he did not have a right knee injury.  He reported that when he filed his claim, he "had somebody write it up for [him] and they put the right knee."  He stated that he had "nothing for the right knee."

A threshold for establishing service connection for a claimed condition is the presence of a current disability.  In light of the evidence detailed above, the Board finds that the Veteran does not have a current right knee disability.  This is so for the entire pendency of the claim, including for the time period shortly prior to the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Essentially, the Veteran acknowledges that the filing of this claim was a mistake.  Thus, there is no basis for awarding benefits for this claim.

A remand is not necessary for a VA examination or opinion for this claim.  One part of the requirement is that the record contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  See 38 C.F.R. § 3.159(c)(4)(A).  The record clearly does not contain competent lay or medical evidence of a current diagnosed disability pertaining to a right knee disability.  Additionally, the record also does not contain competent lay or medical evidence of persistent or recurrent symptoms of disability.  Thus, a VA examination is not necessary for this claim.

The preponderance of the evidence is against the claim of service connection for a right knee disorder; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's IBS is currently rated as 10 percent disabling prior to November 7, 2008, and 30 percent thereafter, under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

The Veteran was afforded a VA examination in October 2006.  He reported nausea several times a day.  He also reported experiencing vomiting and constipation on a weekly basis.  He suffered from persistent diarrhea four to six times a day.  He reported severe colicky and crampy intestinal pain in his left lower quadrant.  This occurred several times a day.  It was noted that he had twelve or more ulcerative colitis attacks per year.  He suffered from bloating, fatigue, malaise, alternating diarrhea and constipation.  No anemia, fistula or abdominal tenderness was noted.  It was noted that the Veteran was not employed due to his disability for seizures and irritable bowel syndrome.  

After a review of the record, the Board finds that the evidence for the period prior to November 7, 2008, reveals that the Veteran's IBS disability more nearly approximates the criteria for a 30 percent rating.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  At his October 2006 VA examination, the Veteran complained of persistent diarrhea which occurred four to six times a day.  Severe intestinal pain occurred several times a day.  As such, the Veteran's IBS was severe enough to more nearly approximate the symptoms of the 30 percent rating not just since November 7, 2008, but for the period prior to November 7, 2008.

The Veteran was afforded a VA examination in November 2008.  The Veteran noted diarrhea and constipation.  He stated that whenever he went outside of his home, he had to wear Depends because he had frequent diarrhea without warning.  It was noted that the Veteran was taking oral medication for his irritable bowel disability.  

The Veteran was afforded a VA examination in September 2009.  The Veteran noted nausea several times a day.  He reported vomiting weekly and suffering from constant constipation.  He had persistent diarrhea which occurred four to six times a day.  He also noted intestinal pain which was described as severe and stabbing in his left lower quadrant.  The pain would last for one to two hours.   No ulcerative colitis was found.  There was abdominal tenderness upon palpitation in the right and left abdominal region and epigastric regions.  There were positive bowel sounds.  The Veteran was diagnosed with irritable bowel syndrome and diverticulosis.  

At his April 2010 Board hearing, the Veteran reported that episodes of diarrhea could occur two to four times a day.  He noted occasional constipation, which could cause excruciating pain.  He stated that he always had to be around bathrooms as he did not know when flare-ups could occur.
 
The Veteran was afforded another VA examination in October 2012.  The Veteran required continuous medication for his disability.  He suffered from alternating diarrhea and constipation.  It was noted that he suffered from diarrhea up to ten times a day and constipation up to two days at a time.  He also experienced nausea approximately two times per week and vomiting on a weekly basis.  There were no episodes of bowel disturbance reported.  Malnutrition was not found.  No tumor or neoplasms were noted.  The examiner noted that frequent necessity to go to the restroom could impact the Veteran's ability to work.  

For the entire rating period no appeal, including the period since November 7, 2008, the Veteran's IBS is now rated as 30 percent disabling.  This is the highest schedular rating available for IBS under Diagnostic Code 7319.  A higher rating would require a disability approximating severe ulcerative colitis with numerous attacks a year and malnutrition.  Ulcerative colitis is not shown in the clinical evidence of record.  In addition, the October 2012 VA examination report shows that malnutrition was not found.  Accordingly, a schedular rating in excess of 30 percent is not warranted under any potentially applicable diagnostic.  38 C.F.R. § 4.114, Diagnostic Codes 7319, 7323.  The claim of entitlement to a schedular disability rating in excess of 30 percent for IBS is therefore denied.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's IBS has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The gastrointestinal symptoms of his disability identified above have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Service connection for a right knee disorder is denied.

A rating of 30 percent for IBS, prior to November 7, 2008 is granted, subject to controlling regulations applicable to the payment of monetary benefits. 

A rating in excess of 30 percent for IBS is denied.


REMAND

The Board finds that a remand is necessary for the issues of entitlement to service connection for sleep apnea and entitlement to service connection for a seizure disorder.  The Veteran contends that the claimed disabilities are related to service.  Specifically, the Veteran asserts that exposure to chemicals due to his military occupational specialty (MOS) as aircraft structural maintenance technician caused his current sleep apnea and seizure disabilities.  

Sleep Apnea

The Veteran's service treatment records are silent for a sleep apnea condition while in service.  

Post-service treatment records indicate a diagnosis of obstructive sleep apnea in December 1994.  

The Veteran was afforded a VA examination in November 2008.  It was noted that the Veteran had a history of sleep impairment.

At his April 2010 Travel Board hearing, the Veteran stated that he started having trouble sleeping while in service.  He noted that while sleeping, he felt like he was choking and would wake up and have to "sit on the side of the bed or have something to drink because of [his] throat problems."  At the hearing, his wife testified that the Veteran had trouble sleeping while in service and that he snored.  

The Veteran was afforded a VA examination in October 2012.  He reported the use of a continuous positive airway pressure machine.  The examiner opined that the Veteran's sleep apnea disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that obstructive sleep apnea was not caused by chemical exposure and that it resulted from closure of the upper airways with sleep-an anatomic issue, not an exposure issue.

While the October 2012 VA examiner conducted an evaluation of the Veteran's physical condition at the time, the VA examiner did not provide an adequately reasoned opinion as to whether the Veteran's currently diagnosed sleep apnea disability had its onset during, or is related to, the Veteran's active service even if not caused by chemical exposure.  The Veteran's wife is competent to state that the Veteran snored and had trouble breathing while sleeping, both while in service and after separation.  However, it is not apparent that the October 2012 VA examiner considered the lay statements from the Veteran and his wife in rendering an opinion.  As such, a supplemental opinion is warranted.  See 38 C.F.R. § 4.2 (2014) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required for this issue.

Seizures

The Veteran's service treatment records are silent for a seizure disorder while in service.  

Post-service VA treatment records dated in June 1994 show that the Veteran complained of "passing out" several times, with no warning.  It was noted that this began in December 1993.  The diagnostic impression noted "? Seizure."  A VA medical record dated in December 1994 indicates a diagnosis of a seizure disorder.  VA treatment and private treatment records dated since 1994 are replete with complaints and treatment for a seizure disability.

The Veteran was afforded a VA examination in November 2008.  He noted that he took oral medication for his seizure disorder.  He also noted that he never knew when he would have a seizure so he avoided all contact with machinery, heights, water and was careful with chores, exercise, recreation, travelling and shopping.   He stated that he was barred from driving and never showered without a chaperone.

At his April 2010 Travel Board hearing, the Veteran stated that prior to being diagnosed with seizures, he experienced blackouts.  At the time, he was also being treated for migraines.  It was noted that the blackouts could approximately be placed within a year of the Veteran's separation from service.  

The Veteran was afforded a VA examination in October 2012.  He was found to have generalized tonic-clonic convulsions, episodes of unconsciousness, brief interruptions in consciousness or conscious control and episodes of staring.  He reported having two or more minor seizures over the past 6 months, with an average frequency of zero to four per week.  He reported having at least two major seizures in the past year, with an average frequency of at least one in three months over the past year.  The examiner opined that the Veteran's seizure disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that seizure disorders are not caused by chemical exposures.  Causes could include alcohol withdrawal, drug intoxication, electrolyte derangements and multiple others.  Chemical exposure would not cause a persistent seizure condition.  

The Board finds that there is currently insufficient evidence to render a decision as to the issue of service connection for a seizure disorder.  In that regard, the October 2012 VA examiner provided an opinion and rationale as to the relationship of the Veteran's seizure disability and the Veteran's exposure to chemicals while in service.  However, a June 1994 VA record noted the report of blackouts and a possible diagnosis of seizures.  At the Veteran's April 2010 Travel Board hearing, he noted that he began suffering from blackouts approximately a year after separation from service.  On remand an addendum opinion is required to determine whether the Veteran's reported blackouts are related to his current seizure disorder.  If so, the VA examiner should opine whether the Veteran's seizure disorder had its onset during, or is related to, his active service.

Accordingly, these issues are REMANDED for the following actions:

1.  Return the Veteran's claims folder to the examiner that provided the October 2012 VA examiner for an addendum opinion for his claimed sleep apnea disability.  If an additional examination is deemed necessary to respond to the question presented, one should be scheduled.  If the prior examiner is not available, the file must be forwarded to another examiner to obtain the requested opinion.  

The examiner is to provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any current sleep apnea had its onset during, or is otherwise related to, his active service, to include consideration of the Veteran and spouse's testimony regarding snoring and trouble breathing while in service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Return the Veteran's claims folder to the examiner that provided the October 2012 VA examiner for an addendum opinion for his claimed seizure disorder.  If an additional examination is deemed necessary to respond to the question presented, one should be scheduled.  If the prior examiner is not available, the file must be forwarded to another examiner to obtain the requested opinion.  

The examiner is asked to determine:

a. Whether or not the blackouts described in the June 1994 VA medical record and by the Veteran in his April 2010 Travel Board hearing are related to his current seizure disorder.

b. If so, is it as least as likely as not (50 percent or greater probability) that any current seizure disorder is related to his active service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


